277 S.W.3d 357 (2009)
Valene Kay CORNWELL, Appellant,
v.
Brent Phillip JOHNSTON, Respondent.
No. WD 69710.
Missouri Court of Appeals, Western District.
March 3, 2009.
David B. Mandelbaum, Leawood, KS, for appellant.
Karl H. Timmerman, Holden, MO, for respondent.
*358 Before DP7II: HARDWICK, P.J., HOWARD and AHUJA, JJ.

ORDER
PER CURIAM.
Valene Cornwell appeals from a modification judgment that designated Brent Johnston as the residential custodian of the parties' minor child. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).